
	

114 HRES 523 IH: Supporting the goals and ideals of American Diabetes Month.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Ryan of Ohio (for himself, Ms. DeGette, and Mr. Whitfield) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of American Diabetes Month.
	
	
 Whereas according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), in the United States—
 (1)nearly 30,000,000 individuals have diabetes; and (2)an estimated 86,000,000 individuals aged 20 years and older have prediabetes;
 Whereas diabetes is a serious chronic condition that affects individuals of every age, race, ethnicity, and income level;
 Whereas the CDC reports that Hispanics, African Americans, Asian Americans, and Native Americans are disproportionately affected by diabetes and suffer from the disease at rates that are much higher than the general population of the United States;
 Whereas according to the CDC, an individual aged 20 years or older is diagnosed with diabetes every 19 seconds;
 Whereas approximately 4,660 individuals in the United States aged 20 years or older are diagnosed with diabetes each day;
 Whereas the CDC estimates that approximately 1,700,000 individuals in the United States aged 20 years and older were newly diagnosed with diabetes in 2012;
 Whereas a joint study carried out by the National Institutes of Health and the CDC found that in the United States during 2008 and 2009, an estimated 18,436 youth were newly diagnosed with type 1 diabetes and 5,089 youth were newly diagnosed with type 2 diabetes;
 Whereas according to the CDC, the prevalence of diabetes in the United States increased by more than 300 percent between 1980 and 2010;
 Whereas the CDC reports that 27.8 percent of individuals with diabetes in the United States have not been diagnosed with the disease;
 Whereas in the United States, more than 12 percent of adults aged 20 years or older and 25.9 percent of individuals aged 65 years or older have diabetes;
 Whereas, as many as 1 in 3 adults in the United States will have diabetes in 2050 if the present trend continues;
 Whereas after accounting for the difference of the average age of each population, data surveying individuals aged 20 years or older in the United States between 2010 and 2012 indicates that 7.6 percent of non-Hispanic Whites, 13.2 percent of non-Hispanic Blacks, 12.8 percent of Hispanics, and 9.0 percent of Asian Americans suffered from diagnosed diabetes;
 Whereas after accounting for the difference of the average age of each population, data surveying Hispanic individuals aged 20 years or older in the United States between 2010 and 2012 indicates that 8.5 percent of individuals of Central and South American descent, 9.3 percent of individuals of Cuban descent, 13.9 percent of individuals of Mexican descent, and 14.8 percent of individuals of Puerto Rican descent suffered from diagnosed diabetes;
 Whereas according to the American Diabetes Association, in 2012, the United States spent an estimated $245,000,000,000 on cases of diagnosed diabetes;
 Whereas the American Diabetes Association reports that 20 percent of the funds that the United States spent on health care in 2012 went towards caring for individuals with diabetes;
 Whereas a study carried out by Mathematica Policy Research found that total expenditures for individuals with diabetes receiving benefits under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in fiscal year 2005 comprised 32.7 percent of the budget for the Medicare program in that fiscal year;
 Whereas according to the CDC, in the United States in 2010, diabetes— (1)was the seventh leading cause of death; and
 (2)contributed to the death of more than 234,051 individuals; Whereas, as of November 2015, a cure for diabetes does not exist;
 Whereas there are successful means to reduce the incidence and delay the onset of type 2 diabetes; Whereas with proper management and treatment, individuals with diabetes live healthy, productive lives; and
 Whereas individuals in the United States celebrate American Diabetes Month in November: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of American Diabetes Month, including—
 (A)encouraging individuals in the United States to fight diabetes through public awareness of prevention and treatment options; and
 (B)enhancing diabetes education; (2)recognizes the importance of early detection, awareness of the symptoms, and understanding the risk factors of diabetes, including—
 (A)being over the age of 45 years; (B)having a specific racial and ethnic background;
 (C)being overweight; (D)having a low level of physical activity;
 (E)having high blood pressure; and (F)having a family history of diabetes or a history of diabetes during pregnancy; and
 (3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through increased research, treatment, and prevention.
			
